Citation Nr: 0409017	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-12 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a neurological disorder 
involving the lower extremities, bladder and intestinal 
tract.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Department of 
Veterans Affairs (VA)Regional Office (RO) in Boise, Idaho, 
which denied the enumerated disorders as not well groundedThe 
RO reconsidered this decision under the notice and assistance 
to claimants provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) in a September 2001 rating decision that 
continued to deny the claim.  

The Board notes that the issue on appeal was originally 
characterized as three separate issues addressing the body 
parts involved.  However, the issue was clarified to be a 
claim for a single neurological disorder affecting these 
separate body parts.    


FINDING OF FACT

A neurological disorder involving the lower extremities, 
bladder and intestinal tract was not present in service or 
until many years thereafter, and is not shown to be related 
to service or an incident of service origin.


CONCLUSION OF LAW

A neurological disorder involving the lower extremities, 
bladder and intestinal tract was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5106, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Initially the RO denied the 
veteran's claims as not well grounded in a March 2000 rating 
decision.  Following passage of the VCAA, the RO sent a 
letter dated in April 2001 prior to the issuance of the 
September 2001 rating, the RO advised the appellant of the 
VCAA and of the evidence it had and what evidence was needed 
to prevail on her claim.  Then the RO considered the appealed 
claim denovo under the VCAA in a September 2001 rating 
decision.  Because the notice predated the September 2001 
reconsideration of the claim under VCAA, it is in compliance 
with the Court's determination in Pelegrini v. Principi, 17 
Vet App. 412 (2004).  She was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The appellant was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to her claim so that VA 
could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in the September 2001 rating decision and August 2002 
statement of the case (SOC) and October 2002 SSOC, of the 
applicable law and reasons for the denial of her claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of her claim on a certain date, approximately 60 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, her claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the case arose from the 
veteran's attempts to reopen previously denied claim.  The 
record includes service medical records and private medical 
records.  No current medical examination or opinion is 
required in this case.  There is no outstanding duty to 
obtain medical opinion in support of the appellant's claim 
for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran contends that she is entitled to service 
connection for a neurological disorder that involves both 
lower extremities, bowel and bladder.  She alleges that she 
first began experiencing numbness in her feet and legs around 
1945.  

Service medical records do not show any treatment for or 
complaints of any neurological problems affecting the lower 
extremities, bowel or bladder.  The service medical records 
addressing foot problems were records from July 1943 showing 
blisters treated on both feet and acute weak arches 
diagnosed.  Records from June and July 1945 documented left 
foot problems due to a plantar wart that was removed in July 
1945.  No neurological pathology was attributed to these foot 
problems.  No problems with the bowel or bladder were shown 
in the service medical records.  

Private medical records show that she was treated for cancer 
of the cervix between July 1951 and January 1952.  The 
treatment involved radiation treatment inserted in the 
cervical canal.  The Board notes that service connection for 
cervical cancer was denied by the Philadelphia, PA RO in an 
unappealed rating decision in May 1952.  

VA medical records from 1993 to 1999 showing treatment for 
various neurological complaints.  In July 1993 she was 
treated by urology for chronic urinary tract infections.  She 
was diagnosed with a neurogenic bladder and chronic urinary 
tract infection (UTI) in February 1994.  Regarding her 
bladder pathology, the urologist noted that the veteran was 
diabetic and also had radiation effects of probably the 
bladder and bowel.  A June 1994 clinic note revealed the 
veteran to have lower extremity weakness, possibly from 
neuropathy.  She was noted to have had radiation treatment 
for cancer of the cervix in the 1950's as well as being a 
noninsulin dependent diabetic.  She was noted to have worn 
solid ankle foot orthotics for the past few years.  A 
September 1994 urology note revealed continued complaints of 
chronic urinary infection.  A general treatment note from the 
same month yielded findings of chronic L5-S1 radiculopathy, 
as well as marked atrophy of the distal right lower 
extremity.  She was noted to still be using leg braces to 
provide stability.  

In a September 2001 private neurology consultation, the 
neurologist, Dr. M.E.R. noted that the veteran was seen in 
order to possibly obtain a motorized wheelchair.  The history 
obtained from the veteran indicated that around the age of 21 
in 1945, she noted gradual onset of foot numbness on the 
right side, causing stumbling.  This was slowly progressive 
in nature and involved the left extremity for several years.  
The progressive symptoms were characterized by loss of 
sensation, paresthesias/dysesthesias, weakness and atrophy of 
the lower extremities.  More recently, her hands had become 
effected about three years ago and she had been diagnosed 
with mild carpal tunnel syndrome.  She noticed no progression 
over the past two years.  She described progressive weakness 
of the lower extremities and had been wearing ankle-foot 
orthoses for the past 12 years.  She had no family history of 
peripheral neuropathy.  She gave a history of intestinal 
problems following radiation therapy for cancer of the cervix 
in 1951, with no recurrence.  The impression included 
bilateral motor/sensory peripheral neuropathy effecting lower 
more than upper extremities dating back to age 21, recurrent 
renal infection, pernicious anemia, and diabetes mellitus.  
Dr. R. stated the veteran's peripheral neuropathy appeared to 
be most consistent with Charcot-Marie-Tooth type peripheral 
neuropathy, except for the absence of family history.

In her September 2002 hearing, the veteran testified that in 
early 1945 she would tie her foot up to the top bunk with a 
towel, because she couldn't stand anything on her leg.  She 
admitted that she did not seek treatment by a doctor for it 
because she did not trust Army doctors at the time.  She also 
testified as to having problems stumbling while walking.  She 
testified the numbness worsened and went further up her leg 
and she sought treatment around 1958 for her neurological 
complaints.  She indicated that her neurological problems 
progressed to involve the bowel and bladder and that she was 
later diagnosed with Charcot-Marie-Tooth syndrome.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and certain 
neurological disorders such as amyotrophic lateral sclerosis 
and multiple sclerosis manifest to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

In this case, the veteran is not shown by any medical 
evidence to have had any neurological problems in service.  
There is no evidence of neurologically related lower 
extremity problems, nor or bladder or bowel problems in 
general during service.  

While there is medical history given in the September 2001 
suggesting that the neurological pathology began in 1945, 
this medical history was solely elicited from the veteran, 
not based on review of the record.  A transcription of a lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
It appears that the examiner relied on the history provided 
by the veteran.  The U.S. Court of Appeals for Veterans 
Claims (Court) has determined that the history that the 
veteran provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
on a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  LeShore, 8 Vet 
App at 409.  

The veteran is competent to report symptomatology, such as 
pain or swelling.  However, as the veteran is not a medical 
professional, she is not qualified to reach conclusions 
regarding medical questions, such as causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, her conclusions, 
standing alone, cannot be accorded any significant probative 
weight.  The medical evidence does not show treatment for any 
neurological problems or of leg, bladder and bowel problems 
in service and does contain any opinion showing relationship 
between the post service neurological pathologies and the 
veteran's service.

Thus, the Board finds that the veteran's current neurological 
pathology is not shown to have been acquired in service, or 
to be due to a presumptive neurological disease as set forth 
in 38 C.F.R. § 3.309 having manifested within a year of 
discharge from the service.  Based on review of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against service connection for a neurological 
disorder involving the lower extremities, bladder and 
intestinal tract.  Accordingly, the appeal must be denied.


ORDER

Service connection for a neurological disorder involving the 
lower extremities, bladder and intestinal tract is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



